SHAHOOD, Judge.
Appellant, John Patrick Newcomb, appeals the order revoking his community control. *366We affirm the trial court’s finding that appellant wilfully, materially, and substantially violated the terms of his community control.
We agree with appellant, however, that the written order of violation of community control must be corrected to reflect the trial court’s oral findings. See Archie v. State, 558 So.2d 183 (Fla. 3d DCA 1990); Earle v. State, 519 So.2d 757 (Fla. 1st DCA 1988); Sampson v. State, 375 So.2d 325 (Fla. 2d DCA 1979). The state properly concedes this issue.
In this case, in spite of the trial court’s oral pronouncement that it was not satisfied that appellant had the ability to pay the financial obligation imposed by the order of community control, the written order indicates a violation of condition 16, the condition requiring appellant to pay certain costs and fees. This undisputed technical error requires remand in order to correct the written order. Wood v. State, 653 So.2d 493 (Fla. 4th DCA 1995); Moss v. State, 617 So.2d 473 (Fla. 4th DCA 1993).
Accordingly, we remand for proceedings consistent with this opinion.
AFFIRMED; REMANDED FOR RE-SENTENCING.
DELL and STONE, JJ., concur.